Case 3:20-cv-00889-MMH-JRK Document 62 Filed 09/03/21 Page 1 of 4 PageID 909




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

   DEIRDRE BAKER,

                        Plaintiff,

   v.                                                 Case No. 3:20-cv-889-MMH-JRK

   JEA,

                        Defendant.


                                           ORDER

          This cause is before the Court on Defendant’s Motion for Clarification and

   Motion to Extend Deadlines (Doc. No. 57; “Motion”), filed August 20, 2021.

   Plaintiff responded in opposition on August 25, 2021. See Response in

   Opposition to Defendant’s Motion for Clarification and to Extend Deadlines

   (Doc. No. 59; “Response”). In the Motion, Defendant seeks an extension of the

   remaining deadlines set forth in the Case Management and Scheduling Order

   and Referral to Mediation (Doc. No. 19; “CMSO”), entered October 14, 2020.

   Motion at 6-7.1 In support thereof, Defendant argues that “it is essential that


          1     As the Motion does not contain numbered pages, citations to it are in accordance
   with the Court’s electronic case filing system (CM/ECF).

          The Court previously extended the discovery deadline to August 13, 2021. See
   Amended Order (Doc. No. 41), entered June 14, 2021. Defendant seeks a further extension of
   this deadline to complete Plaintiff’s deposition and to potentially depose Plaintiff’s husband.
   Motion at 6. The Court has already extended the deadline to depose Plaintiff. See Order (Doc.
   No. 60), entered September 2, 2021. The Court has also denied Defendant’s motion to depose
   Plaintiff’s husband. See Order (Doc. No. 61), entered September 3, 2021.
Case 3:20-cv-00889-MMH-JRK Document 62 Filed 09/03/21 Page 2 of 4 PageID 910




   [Defendant] be able to fully depose Plaintiff prior to presenting its argument for

   or against summary judgment to the Court.” Id. at 5-6.2 Defendant also states

   that it “has been working diligently to complete discovery in this case, despite

   the numerous issues that have required Court intervention.” Id. at 6.

   Responding, Plaintiff contends that “Defendant has had full knowledge to

   complete its discovery” given the extensions provided by the Court and that

   extending the deadlines would unnecessarily delay the adjudication and cost of

   this case. Response at 11 (citation omitted).

         A scheduling order may be modified upon a showing of good cause by the

   moving party. See Fed. R. Civ. P. 16(b)(4). In addition, because Defendant’s

   Motion was filed after the expiration of the dispositive motions deadline, it is

   also required to demonstrate “excusable neglect.” Fed. R. Civ. P. 6(b)(1)(B).

   “Whether a party has shown excusable neglect is an equitable determination

   that requires an analysis of all of the relevant circumstances surrounding the

   delay.” Kubiak v. S.W. Cowboy, Inc., No. 3:12-cv-1306-MMH-JRK, 2017 WL

   1080000, at *4 (M.D. Fla. Mar. 22, 2017) (unpublished) (citation omitted). Such

   circumstances include but are not limited to: (1) the danger of prejudice to the

   nonmovant; (2) the length of the delay and the impact on judicial proceedings;

   (3) the reason for the delay, including whether it was within the reasonable



         2       The Court notes, and Defendant recognizes, that the dispositive motions
   deadline has already passed. See CMSO at 1; Motion at 5 n.2.


                                           -2-
Case 3:20-cv-00889-MMH-JRK Document 62 Filed 09/03/21 Page 3 of 4 PageID 911




   control of the movant; and (4) whether the movant acted in good faith. Id.

   (citation omitted).

         Upon review of the filings, the record as a whole, and the applicable law,

   the Motion is due to be granted to the extent that the dispositive motions

   deadline and other remaining deadlines and settings will be extended.

   Defendant has shown good cause and excusable neglect. Defendant moved for

   relief as soon as practicable considering the extensive Court involvement in

   discovery disputes between the parties. The Court’s Order allowing Plaintiff’s

   deposition to be completed no later than September 30, 2021 (Doc. No. 60)

   necessitates an extension of the remaining case deadlines. Any prejudice to

   Plaintiff is minimal. Accordingly, it is

         ORDERED:

         Defendant’s Motion for Clarification and Motion to Extend Deadlines

   (Doc. No. 57) is GRANTED to the extent that the dispositive motions deadline

   and other remaining deadlines and settings will be extended. An Amended Case

   Management and Scheduling Order will be entered separately. Otherwise, the

   Motion is denied.

         DONE AND ORDERED in Jacksonville, Florida on September 3, 2021.




                                              -3-
Case 3:20-cv-00889-MMH-JRK Document 62 Filed 09/03/21 Page 4 of 4 PageID 912




   keh
   Copies to:
   Counsel of Record
   Pro Se Party (via U.S. Mail and email address)




                                        -4-
